Citation Nr: 1535422	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a skin disorder. 

2. Entitlement to a compensable rating for bilateral hearing loss.

3. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to November 1969. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the Board at a May 2015 hearing, conducted via videoconference, at the RO.  A transcript of the hearing is of record.

The issue of entitlement to a rating in excess of 10 percent for service connected tinnitus has been raised by the record in a February 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

I. Increased Rating Hearing Loss

The Veteran claims entitlement to a compensable rating for bilateral hearing loss.  The Veteran was provided a Board hearing in May 2015.  At the hearing the Veteran indicated his hearing was worse than when it was previously examined.  May 2015 Board Hearing Trans. p. 7-8.  He also indicated that he was scheduled for a hearing exam with an audiologist with VA the week after the hearing.  May 2015 Board Hearing Trans. p. 8.  The record contains a record of a May 2015 Audiology Consult.  The note reports the puretone audiometry revealed "WNL/mild SNHL 250-2000 Hz, sloping to moderately-severe to severe SNHL AU."  However, the actual puretone threshold measurements are not reported.  The schedular ratings for hearing loss disabilities are derived by a mechanical application of the ratings schedule to the numeric designations assigned based on puretone thresholds measurements.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Thus, a VA audiology examination without reported pure tone threshold measurements is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  As such, an attempt must be made to obtain a record of the puretone threshold measurements resulting from the May 2015 VA audiology consult.

In the event that a record of the May 2015 puretone threshold measurements cannot be obtained a new examination must be performed.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Furthermore, at the May 2015 Board hearing the Veteran indicated that a private physician put tubes in the Veteran's ears in approximately October 2013.  May 2015 Board Hearing Trans. p. 7.  Records of the tube procedure or other hearing loss related treatment with the private physician have not been associated with the claims file.  VA has a duty to assist the Veteran in obtaining relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

II. Service Connection Skin Disorder

The Veteran also claims entitlement to service connection for a skin disorder.  A review of the record reveals the Veteran does suffer from a skin disorder on his forehead and cheek.  He asserts that the skin disorder is the result of exposure to herbicides in Vietnam.  The record indicates that the Veteran served in Vietnam during a time period in which he is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Chloracne or other acneform diseases consistent with chloracne are presumed to be service connected if the Veteran was exposed to a herbicide agent during active duty service and the condition became manifest to a degree of 10 percent or more within a year of discharge.  38 C.F.R. §§  3.307(a)(6)(ii), 3.309(e).  While the Veteran has indicated that his skin disorder did not manifest until a few years after service, thus making him not subject to the presumption for chloracne or other acneform diseases, service connection for the skin disorder would still be warranted if the record established that it was at least as likely as not the Veteran's skin disorder is related to in-service herbicide exposure.  May 2015 Board Hearing Trans. p. 10-11.  In fact, a private doctor, Dr. F.D.M, Jr., has indicated such but did not provide any supporting rational for this conclusion.  See December 2012 McQueen Medical Center Letter.

The VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a VA examination is necessary to determine to the nature of the Veteran's skin disorder and its etiology.
  
IIII. PTSD and TDIU

In January 2012, the Veteran filed a new claim for a rating in excess of 50 percent for PTSD, a rating in excess of 30 percent for coronary artery disease (CAD), and a TDIU.  A July 2013 rating decision denied a TDIU and an increased rating for PTSD, but granted an increased rating of 60 percent for CAD.  In August 2013, the Veteran submitted a Notice of Disagreement (NOD) with the July 2013 as to the denial of a TDIU.  A September 2014 rating decision continued the 60 percent rating for CAD, continued the 50 percent rating for PTSD, and denied a TDIU.  Later in September 2014, the Veteran filed a NOD with the September 2014 rating decision as to the denial of an increased rating for PTSD and a TDIU.  A November 2014 rating decision again continued the 60 percent rating for CAD, continued the 50 percent rating for PTSD, and denied a TDIU.  

The Veteran has filed an NOD as to the issues of entitlement to a rating in excess of 50 percent for PTSD and entitlement to a TDIU.  The proper course of action when a timely NOD has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to these issues.  38 C.F.R. § 19.26 (2014).  The Veteran will then have the opportunity to file a substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he execute a medical release form for records held by Dr. Dyce, Hartsville, South Carolina.  If a valid medical release form is received, obtain copies of all available treatment records from the identified healthcare provider.  Copies of the records obtained must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file.  38 C.F.R. §§ 3.159(c), (e) (2014).

2. Obtain and associate with the claims file any VA treatment records reporting the puretone threshold measurements taken as part of the May 19, 2015 VA audiology consult.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2014).  

3. Following completion of items (1) and (2), if a record of the puretone threshold measurements taken on May 19, 2015 does not exist or further efforts to obtain the record would provide futile, schedule the Veteran for a VA audiology examination to reassess the severity of the Veteran's bilateral hearing loss disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request. 

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner must describe the functional effects of the Veteran's bilateral hearing loss disability, including on his occupational functioning and daily activities.  

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any skin disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

The examiner is requested to address the following: 

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed skin disorder is etiologically related to the Veteran's active duty service, to include his active duty service exposure to an herbicide agent?

The examiner should accept the Veteran's in-service exposure to an herbicide agent as an established fact.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

6. Issue a statement of the case with respect to the issue of entitlement to a rating in excess of 50 percent for posttraumatic stress disorder and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


